 



EXHIBIT 10.7
 
 
TRANSITION SERVICES AGREEMENT
Between
HARRIS CORPORATION
and
HARRIS STRATEX NETWORKS, INC.
Dated: January 26, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE I
Services

              Section 1.01  
Definitions
    1   Section 1.02  
Provision of Services
    1   Section 1.03  
Quality and Scope of Services
    1   Section 1.04  
Additional Services; Initial Costs.
    2   Section 1.05  
Disclaimer of Warranties
    2   Section 1.06  
Independent Contractor; Employees
    3   Section 1.07  
Cooperation; Resources.
    4   Section 1.08  
Information From the Company; No Duty of Verification
    4   Section 1.09  
Exceptions to Harris’ Obligation to Perform.
    4  
ARTICLE II    
 
       
Cost of the Services   Section 2.01  
Cost of the Services
    5   Section 2.02  
Manner and Timing of Payments
    6   Section 2.03  
Taxes
    6   Section 2.04  
Access to Records
    6      
 
       
ARTICLE III    
 
       
Limitation of Liability; Indemnification   Section 3.01  
Limitation of Liability
    6   Section 3.02  
Indemnification by the Company
    7   Section 3.03  
Indemnification by Harris
    7   Section 3.04  
Indemnification Procedures
    7   Section 3.05  
Maximum Liability; Limitation of Damages
    7      
 
       
ARTICLE IV
Term and Termination   Section 4.01  
Term
    8   Section 4.02  
Termination for Default
    8   Section 4.03  
Termination by the Company
    9   Section 4.04  
Effect of Termination
    9   Section 4.05  
Survival
    10  

-i-



--------------------------------------------------------------------------------



 



             
ARTICLE V    
 
       
Confidentiality; Ownership of Data    
 
        Section 5.01  
Definitions of Confidential Information, Disclosing Party and Recipient
    10   Section 5.02  
Use and Disclosure Limitations
    10   Section 5.03  
Disclosure Required by Law
    11   Section 5.04  
Relief
    11   Section 5.05  
Other Related Matters
    11      
 
       
ARTICLE VI    
 
       
General Provisions   Section 6.01  
Governing Law and Venue; Waiver of Jury Trial
    12   Section 6.02  
Severability
    13   Section 6.03  
Amendment; Waiver
    13   Section 6.04  
Assignment.
    13   Section 6.05  
No Third-Party Beneficiaries
    13   Section 6.06  
Notices
    14   Section 6.07  
Entire Agreement; Controlling Provisions
    14   Section 6.08  
Headings
    15   Section 6.09  
Counterparts
    15   Section 6.10  
Construction
    15   Section 6.11  
Management of Enforcement by the Company
    15   Section 6.12  
Effectiveness
    15   Section 6.13  
Fees
    15   Section 6.14  
Force Majeure
    16   Section 6.15  
Compliance with Law
    16   Section 6.16  
No Set-Off
    16   Section 6.17  
Future Litigation and Other Proceedings
    16   Section 6.18  
Facilities and Systems Security
    17     Schedule I  
Services
  Schedule I-1 Exhibit A  
Wire Transfer Instructions
    Exhibit A-1

-ii-



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT
     This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of
January 26, 2007 (the “Effective Date”), is made by and between HARRIS
CORPORATION, a Delaware corporation (“Harris”), and HARRIS STRATEX NETWORKS,
INC., a Delaware corporation (the “Company”).
RECITALS
     WHEREAS, Harris, the Company, Stratex Networks, Inc., a Delaware
corporation (“Stratex”), and Stratex Merger Corp. a Delaware corporation and
wholly owned subsidiary of the Company, have entered into an Amended and
Restated Formation, Contribution and Merger Agreement, dated as of December 18,
2006, as amended by that certain letter agreement, dated January 26, 2007 (the
“Formation Agreement”), among the parties thereto, pursuant to which the Company
was formed to acquire Stratex pursuant to the Merger (as defined in the
Formation Agreement) and to receive the Contributed Assets (as defined in the
Formation Agreement) from Harris in the Contribution Transaction (as defined in
the Formation Agreement), in each case on the terms and subject to the
conditions set forth in the Formation Agreement; and
     WHEREAS, Harris and Stratex would not have entered into the Formation
Agreement without the undertakings contained in this Agreement and the execution
and delivery of this Agreement is a condition to closing under the Formation
Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
in the Agreements, the parties agree as follows:
ARTICLE I
SERVICES
     Section 1.01 Definitions. All capitalized terms used but not defined in
this Agreement shall have the meanings assigned to them in the Formation
Agreement; provided, however, that notwithstanding the foregoing neither the
Company nor any of its Subsidiaries shall be deemed to be a Subsidiary or
Affiliate of Harris or any of its other Subsidiaries or Affiliates for purposes
of this Agreement.
     Section 1.02 Provision of Services. Except as otherwise provided in this
Agreement, on the terms and subject to the conditions set forth in this
Agreement, Harris shall, or shall cause one of its Affiliates to, provide to the
Company and its Affiliates, for use in connection with the MCD Business as such
business is conducted by the Company following the Closing, each of the Services
described on Schedule I attached to this Agreement (each, a “Service” and
collectively, the “Services”), commencing on the date of this Agreement and
continuing through the Term (as defined in Section 4.01 of this Agreement)
unless (a) otherwise specified for a particular Service on Schedule I, (b) a
particular Service is terminated in accordance with to Section 4.02 or
Section 4.03, (c) otherwise mutually agreed to by the parties in writing, or
(d) this Agreement is terminated in accordance with the terms and conditions
hereof prior to the expiration of the Term.
     Section 1.03 Quality and Scope of Services. The Services shall be performed
in a manner, amount, and quality substantially consistent with the manner,
amount or quality of the Services as was being provided by Harris to the MCD
Business during the six-month period

 



--------------------------------------------------------------------------------



 



prior to the Effective Date, and in no event shall Harris shall have an
obligation to perform any Service in any other manner, amount or quality
(enhanced, increased or otherwise) unless expressly so specified in Schedule I
with respect to a particular Service (including any advantage of systems,
equipment, facilities, training, services or improvements procured, obtained or
made by Harris after the Effective Date). Notwithstanding anything to the
contrary contained in this Agreement, with respect to any Service, Harris may,
in its sole discretion and at no additional charge to the Company, (i) perform
such Service substantially consistent with any improved or enhanced practice as
Harris deems reasonably prudent, or (ii) otherwise make changes from time to
time in the manner in which such Service is provided if (A) Harris is making
similar changes in the manner in which such Service is provided for its own
businesses, (B) Harris furnishes to the Company substantially the same notice
Harris provides to its own businesses with respect to such changes, and (C) such
changes do not create a substantial risk that such changes would reasonably
result in a material disruption of the MCD Business as conducted by the Company
following the Closing or in the incurrence of a material loss or liability by
the Company.
     Section 1.04 Additional Services; Initial Costs.
          (a) In the event that the Company has determined that it requires an
increase or enhancement in the manner, amount or quality of any Service as
compared to the manner, amount or quality of such Service as was being provided
by Harris to the MCD Business during the six-month period prior to the Effective
Date, the Company shall notify Harris of such determination and request that
Harris so increase or enhance the manner, amount or quality, as the case may be,
of such Service. Following the receipt of such notification and request, Harris
shall consider in good faith such request by the Company to provide such
incremental services; provided, however, that this Section 1.04 shall in no way
modify or increase Harris’ obligations under Section 1.03 and Harris shall have
the sole right to determine the scope, terms and fees of such incremental
services to the extent that Harris elects to increase or enhance the manner,
amount or quality of any Service. If Harris agrees to provide such incremental
services, Schedule I to this Agreement shall be amended, without further action
by any party hereto, to reflect such incremental services, the scope and terms
thereof and the Service Fees therefor (such fees to be determined in accordance
with Section 2.01 as if such incremental services had been included on
Schedule I as of the date hereof).
          (b) If Harris or any of its Affiliates are required to (i) modify,
increase, alter, obtain or otherwise change any software, process, method, asset
or system (for example, because previously shared hardware capacity must be
duplicated) or staffing or (ii) enhance their facilities or training, in order
to perform the Services pursuant to Section 1.02, then Harris shall obtain the
Company’s prior written approval of any additional cost or expense that Harris
or any of its Affiliates expects to incur in connection with such increase or
enhancement, and the Company shall pay any such additional cost or expense
incurred by Harris or such Affiliate to provide such Services to the extent so
approved by the Company, and if the Company does not approve such additional
cost or expense, neither Harris nor any of its Affiliates shall have any
obligation to provide the Services that require such increases for their
respective performances.
     Section 1.05 Disclaimer of Warranties. The Company acknowledges and agrees
that Harris does not as part of its usual or regular conduct of business provide
any or all of the Services, or any related services, on a commercial basis and
that Harris does not warrant or

-2-



--------------------------------------------------------------------------------



 



assume responsibility for its provision of any or all of the Services. EXCEPT AS
OTHERWISE PROVIDED HEREIN, THE SERVICES ARE PROVIDED “AS IS” WITH ALL FAULTS AND
WITHOUT WARRANTY OF ANY KIND. HARRIS MAKES NO REPRESENTATIONS OR WARRANTIES AS
TO THE QUALITY, SUITABILITY, AVAILABILITY, RELIABILITY, SECURITY, PERFORMANCE OR
ADEQUACY OF THE SERVICES, AND HARRIS MAKES NO EXPRESS, STATUTORY OR IMPLIED
REPRESENTATIONS OR WARRANTIES, AT LAW OR IN EQUITY, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE,
TITLE, NON-INFRINGEMENT, QUIET ENJOYMENT, NO ENCUMBRANCES, SYSTEM INTEGRATION,
ACCURACY, WORKMANLIKE EFFORT AND WARRANTIES ARISING THROUGH COURSE OF DEALING OR
USAGE OF TRADE, AND HARRIS HEREBY EXPRESSLY DISCLAIMS ANY AND ALL SUCH
REPRESENTATIONS AND WARRANTIES. NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN
BY HARRIS OR THEIR AUTHORIZED REPRESENTATIVES SHALL CREATE A WARRANTY OR IN ANY
WAY INCREASE THE SCOPE OF HARRIS’ OBLIGATIONS UNDER THIS AGREEMENT.
     Section 1.06 Independent Contractor; Employees. The parties acknowledge and
agree that each party is engaged in a business that is independent from that of
the other party and that Harris shall perform the Services under this Agreement
as an independent contractor with the sole right to supervise, manage, operate,
control and direct the performance of the Services, including the right to
designate which such resources Harris shall assign to perform any Service and
the right to remove and replace any such resources at any time or, subject to
Section 6.04(b), to designate a third party provider to perform such Service.
Harris shall have and maintain exclusive control over all of its own employees,
agents, subcontractors and operations as of the Effective Date. Harris shall be
solely responsible for payment of compensation to its employees and for any
injury to them in the course of their employment. Harris shall assume full
responsibility for payment of all federal, state and local taxes or
contributions imposed or required under unemployment insurance, social security
and income tax Laws with respect to such employees. The Company shall have and
maintain exclusive control over all of its own employees, agents, other
contractors and operations as of the Effective Date. The Company shall be solely
responsible for payment of compensation to its employees and for any injury to
them in the course of their employment. The Company shall assume full
responsibility for payment of all federal, state and local taxes or
contributions imposed or required under unemployment insurance, social security
and income tax Laws with respect to such employees. Harris has no authority
(express, implied or apparent) to represent the Company as to any matters or to
incur any obligations or liability on behalf of the Company, and Harris shall
not be, act as, purport to act as, or be deemed to be, the agent,
representative, employee or servant of the Company. The Company has no authority
(express, implied or apparent) to represent Harris as to any matters or to incur
any obligations or liability on behalf of Harris, and the Company shall not be,
act as, purport to act as, or be deemed to be, the agent, representative,
employee or servant of Harris. No partnership, joint venture, association,
alliance, syndicate, or other entity, or fiduciary, employee/employer,
principal/agent or any relationship other than that of independent contractors
is created hereby, expressly or by implication.

-3-



--------------------------------------------------------------------------------



 



     Section 1.07 Cooperation; Resources.
          (a) Subject to the terms and conditions set forth in this Agreement,
Harris and the Company shall use good faith efforts to cooperate with each other
in all matters relating to the provision and receipt of Services. Such good
faith cooperation shall include, subject to Section 5.01, (i) exchanging
information reasonably requested by the other party (including such information
reasonably requested in connection with any internal or external audit, whether
in the United States or any other country); (ii) providing electronic access to
data systems used in connection with the Services; (iii) performing true-ups and
adjustments; and (iv) making available, as reasonably requested by the other
party, timely decisions, approvals and acceptances, and obtaining all consents,
licenses, sublicenses or approvals necessary or desirable in order to permit
each party to perform its obligations under this Agreement in a timely and
efficient manner. The Company shall use reasonable best efforts to provide
information and documentation sufficient for Harris to satisfy its obligations
under this Agreement. In connection with the Services, the Company shall make
reasonably available for consultation with Harris those employees and
consultants or other service providers of the Company reasonably necessary for
the effective provision by Harris of such Services.
          (b) In the event any cost is incurred by Harris or any of its
Affiliates in connection with obtaining or soliciting the consent of any third
party in accordance with Section 1.07(a), such cost shall be paid by the Company
and the Company shall reimburse Harris or any of its Affiliates, as the case may
be, upon receipt of an invoice from Harris or its Affiliates, as applicable,
with respect to such costs.
     Section 1.08 Information From the Company; No Duty of Verification. Harris
shall not be liable for any impairment of any Service caused by its not
receiving information, either timely or at all, or by its receiving inaccurate
or incomplete information from the Company that is required or reasonably
requested by Harris. In the absence of actual knowledge to the contrary, Harris
shall not have any responsibility for verifying the correctness of any
information given to it by or on behalf of the Company for the purpose of
providing any Service.
     Section 1.09 Exceptions to Harris’ Obligation to Perform.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, Harris shall not be required to provide such Service (i) to the
extent the performance of such Service would require Harris to violate any
applicable Law or would result in the breach of any contract or agreement due to
a failure to obtain necessary consents, licenses, sublicenses, or approvals
pursuant to Section 1.07; (ii) if Harris reasonably determines that providing
such Service would result in a significant disruption of Harris’ or any of its
Affiliates’ businesses or operations, would materially increase the scope of
Harris’ responsibilities under this Agreement, or would be impracticable; or
(iii) if any such Service unreasonably inhibits any employee of Harris or any of
its Affiliates from discharging his or her obligations to Harris or any of its
Affiliates or places any employee of Harris or any of its Affiliates in a
conflict of interest with respect to his or her employment with Harris or any of
its Affiliates. If Harris reasonably determines that it is unable to provide any
Service in accordance with the terms of this Agreement as a result of the
circumstances set forth in subparagraphs (i) through (iii) above, the parties
shall cooperate in good faith to determine the best alternative approach. Until
such

-4-



--------------------------------------------------------------------------------



 




alternative approach is found or the problem is otherwise resolved to the
satisfaction of the parties, Harris shall use commercially reasonable efforts to
provide a comparable service, or in the case of data systems, support the
function to which the data system relates or permit the Company to have
reasonable access to the data system so that the Company can support the
function itself. In such case, the parties shall negotiate in good faith to
determine the amounts to be paid for any such comparable service (such fees to
be determined in accordance with Section 2.01, but including any out-of-pocket
costs incurred by Harris in providing or arranging for such comparable service).
To the extent that Harris provides any comparable services to the Company
pursuant to this Section 1.09 and the fees for any such comparable service (as
described in the immediately preceding sentence) exceed the Service Fee for the
corresponding Service that Harris determined it was unable to provide pursuant
to this Section 1.09, the parties shall share such excess amount equally.
          (b) Notwithstanding anything to the contrary contained in this
Agreement:
               (i) if the Company elects to decommission, replace, modify or
change its information technology or communications systems, networks,
equipment, configurations, processes, procedures, practices or any other aspect
of its business relationship relating to a Service in a manner that adversely
affects Harris’ ability to provide such Service as required hereunder, then
Harris shall have no liability whatsoever with respect to the effectiveness or
quality of such Service and shall be excused from performance of such Service
until the Company mitigates the adverse effect of such change, and the Company
shall be responsible for all direct expenses incurred by Harris in connection
with the cessation and, if applicable, the resumption of such Service; and
               (ii) Harris may suspend performance of any Service and the
Company’s access to information technology or communications systems used by
Harris if, in Harris’ reasonable judgment, the integrity, security or
performance of such systems, or any data stored thereon, is being or is likely
to be jeopardized by the activities of the Company, its employees, agents,
representatives or contractors.
ARTICLE II
COST OF THE SERVICES
     Section 2.01 Cost of the Services. In consideration of the provision of the
Services, the Company shall pay to Harris, without set-off, a service fee for
each such Service in the amount equal to (a) all internal costs allocated to the
maximum extent reasonably practicable to the provision of such Service on a
fully allocated basis consistent with current charges to the MCD Business, and
(b) any additional out-of-pocket costs or expenses incurred by Harris in
connection with the provision of such Service, including without limitation,
payments or costs for an ongoing license, grant or provision of rights or
services (all such fees with respect to each Service, the “Service Fee”, and
collectively for all Services, the “Service Fees”), in each case, with respect
to the relevant payment period set forth on Schedule I. The Company shall not be
obligated to pay for any individual Service that was properly terminated
pursuant to Section 4.02 or Section 4.03 unless the Company knowingly accepts
the benefits of such Services following any such termination. The Company will
pay Harris the Service Fee relating to any terminated Service until the
effective date of termination.

-5-



--------------------------------------------------------------------------------



 



     Section 2.02 Manner and Timing of Payments. All payments shall be made,
without set-off, within thirty (30) days after receipt of an invoice therefor.
Harris shall send invoices on a monthly basis for payments to be made under this
Agreement. Such invoices shall specify in reasonable detail the costs and
expenses to be reimbursed by the Company, and Harris shall provide such
supporting detail as the Company may from time to time reasonably request. All
payments made by the Company under this Agreement shall be by wire transfer of
the payment amount to Harris’ account identified in Exhibit A attached hereto or
other account notified in writing by Harris to the Company, or if requested in
writing by Harris, by check. All such payments shall be effective upon receipt.
If payment on any invoice is not received as specified herein on the applicable
date, such amount shall be subject to a late payment charge calculated at one
percent (1%) per month from the due date until payment is made. If the Company
disputes in good faith any portion of the amount due on any invoice, then the
Company shall notify Harris in writing of the nature and basis of the dispute
within 10 Business Days after the Company’s receipt of such invoice. If no
notification is provided to Harris in accordance with the immediately preceding
sentence, the invoiced amount shall be deemed to be accurate and correct and
shall not be subject to dispute or contest by the Company or any Affiliate
thereof. In the event notification is so provided to Harris, the parties shall
use their reasonable best efforts to resolve the dispute prior to the payment
due date.
     Section 2.03 Taxes. Unless the Company provides Harris with a proper tax
exemption certificate, the Company shall be responsible for and pay all
applicable taxes (including without limitation any sales or value added taxes)
that may be imposed with respect to or in connection with the provision of the
Services, except for income taxes imposed on Harris for payment received with
respect to such Services. To the extent Harris pays or is required to pay any
such taxes that are the responsibility of the Company in accordance with the
preceding sentence, the Company shall reimburse and indemnify Harris with
respect to all amounts (including without limitation attorneys fees and costs of
investigation) incurred in connection with the provision of such Services.
     Section 2.04 Access to Records. Harris shall keep reasonable books and
records of all Services for the Company to verify all charges made by Harris
under this Agreement and to comply with all applicable requirements of Law.
Harris shall, upon the Company’s reasonable request and at the Company’s sole
cost and expense, make such books and records available to the Company, upon
reasonable notice and during normal business hours for the sole purpose of the
Company’s verifying any charges made by Harris hereunder or complying with any
applicable requirement of Law. Nothing in this Section 2.04 or Section 4.05
shall require Harris to maintain its books and records relating to the Services
provided to the Company under this Agreement indefinitely or in a manner, or for
a length of time, inconsistent with the manner or length of time that it
maintains its books and records with respect to its other businesses.
ARTICLE III
LIMITATION OF LIABILITY; INDEMNIFICATION
     Section 3.01 Limitation of Liability. The Company agrees that none of
Harris and its Affiliates and their respective, officers, directors, employees,
stockholders, agents, representatives, successors and assigns (each, a “Harris
Indemnified Person” and collectively, the “Harris Indemnified Persons”) shall
have any liability, whether direct or indirect, in

-6-



--------------------------------------------------------------------------------



 



contract or tort or otherwise, to the Company or any of its Affiliates for or in
connection with the Services provided or to be provided by any Harris
Indemnified Person pursuant to this Agreement or any other services provided by
any Harris Indemnified Person, the transactions contemplated by this Agreement,
or any Harris Indemnified Person’s actions or inactions in connection with any
such Services, any such other services, or any such transactions, except for
damages which have directly resulted from such Harris Indemnified Person’s gross
negligence or willful misconduct in connection with any such Services, other
services, transactions, actions or inactions.
     Section 3.02 Indemnification by the Company. The Company shall indemnify,
defend and hold harmless each Harris Indemnified Person from and against all
damages, claims, losses, charges, actions, suits, proceedings, deficiencies,
taxes, interest, penalties and reasonable costs and expenses (collectively,
“Losses”), and shall reimburse each Harris Indemnified Person for all reasonable
expenses as they are incurred in investigating, preparing, pursuing, or
defending any claim, action, proceeding, or investigation, whether or not in
connection with pending or threatened litigation and whether or not any Harris
Indemnified Person is a party (each, an “Action”), related to, arising out of,
or in connection or associated with Services provided or to be provided by any
Harris Indemnified Person pursuant to this Agreement or any other services
provided by any Harris Indemnified Person, the transactions contemplated by this
Agreement, or any Harris Indemnified Person’s actions or inactions in connection
with any such Services, any such other services, or any such transactions;
provided that no Company Indemnified Person will be responsible for any damages
of any Harris Indemnified Person that have directly resulted from such Harris
Indemnified Person’s gross negligence or willful misconduct in connection with
any such Services, other services, transactions, actions, or inactions.
     Section 3.03 Indemnification by Harris. Harris shall indemnify, defend and
hold harmless the Company and its Affiliates and their respective, officers,
directors, employees, stockholders, agents, representatives, successors and
assigns (each, a “Company Indemnified Person” and collectively, the “Company
Indemnified Persons”) from and against all Losses, and shall reimburse each
Company Indemnified Person for all reasonable expenses as they are incurred in
investigating, preparing, pursuing or defending any Action, arising directly out
of the gross negligence or willful misconduct of any Harris Indemnified Person
in connection with the Services provided or to be provided pursuant to this
Agreement.
     Section 3.04 Indemnification Procedures. The indemnification procedures set
forth in Section 12.2(b) and Section 12.4 of the Formation Agreement shall apply
equally to any claims for indemnification brought pursuant to this Article 3.
     Section 3.05 Maximum Liability; Limitation of Damages. Except to the extent
such liability arises directly out of a Harris Indemnified Person’s gross
negligence or willful misconduct, the maximum aggregate liability of all Harris
Indemnified Persons under or in connection with this Agreement, in any and all
events, shall be limited in the aggregate to the Service Fees paid by the
Company and actually received by Harris under this Agreement. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR AT LAW OR IN EQUITY, IN NO EVENT
SHALL ANY HARRIS INDEMNIFIED PERSON BE LIABLE FOR ANY LOSSES THAT ARE NOT
REASONABLY FORESEEABLE OR FOR ANY INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY,
PUNITIVE, OR

-7-



--------------------------------------------------------------------------------



 



CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF
PROFITS, LOSS OF REVENUES, LOSS OF BUSINESS, LOSS OF ANTICIPATED SAVINGS, LOSS
OF GOODWILL, LOSS OF OR DAMAGE TO DATA, LOSS OF USE, BUSINESS INTERRUPTION OR
ANY OTHER LOSS) AS A RESULT OF OR ARISING FROM OR RELATING TO THIS AGREEMENT,
THE PROVISION OF OR THE FAILURE TO PROVIDE THE SERVICES OR ANY OTHER SERVICES,
THE TERMINATION OF THIS AGREEMENT OR ANY SERVICE, OR ANY TRANSACTION
CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED, REGARDLESS OF THE FORM OF ACTION
OR THEORY OF LIABILITY, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE OF ANY
KIND, WHETHER ACTIVE OR PASSIVE), STRICT LIABILITY, BREACH OF REPRESENTATION OR
WARRANTY OR COVENANT, OR INDEMNIFICATION OR OTHERWISE, AND REGARDLESS OF WHETHER
SUCH HARRIS INDEMNIFIED PERSON KNEW OF OR WAS ADVISED AT THE TIME OF BREACH OF
THE POSSIBILITY OF SUCH LOSSES OR DAMAGES. THE COMPANY, ON BEHALF OF ITSELF AND
EACH OTHER COMPANY INDEMNIFIED PERSON, HEREBY WAIVES ANY CLAIMS THAT THESE
EXCLUSIONS DEPRIVE THE COMPANY OR ANY SUCH COMPANY INDEMNIFIED PERSON OF AN
ADEQUATE REMEDY.
ARTICLE IV
TERM AND TERMINATION
     Section 4.01 Term. The term of this Agreement shall commence on the
Effective Date and shall terminate with respect to each Service as set forth on
Schedule I with respect to such Service; provided that this Agreement shall
terminate with respect to all Services provided hereunder upon the earlier of
(a) such time when all Services to be provided by Harris under this Agreement
have been terminated (or the terms of which have expired) in accordance with the
terms of this Agreement and (b) the one year anniversary of the Effective Date
(the “Term”), unless this Agreement is terminated sooner in accordance with
Section 4.02 or Section 4.03 or extended by mutual written agreement of the
parties, which agreement shall set forth the length of the desired extension,
the scope of the Services to be provided during such extension, and any fees
relating to such Services, including any increase in such fees. Any termination
or expiration of this Agreement with respect to any particular Service shall not
terminate this Agreement with respect to any other Service provided under this
Agreement. Notwithstanding any other provision of this Agreement, upon written
notice received by Harris at least 30 days prior to the termination of the
Information Technology Services set forth on Schedule I in accordance with this
Agreement, Harris shall continue to provide such Information Technology Services
that were provided to the Company immediately prior to such termination for an
additional six (6) month period; provided, however, that Section 2.01 shall not
apply during such six (6) month period and the parties shall negotiate in good
faith to determine a commercially reasonable fee for such services during that
period.
     Section 4.02 Termination for Default. In the event: (a) the Company shall
fail to pay for any or all Services in accordance with the terms of this
Agreement (and such payment is not disputed by the Company in good faith in
accordance with Section 2.02); (b) of any default by either party, in any
material respect, in the due performance or observance by it of any of the other
terms, covenants or agreements contained in this Agreement; or (c) either party
shall

-8-



--------------------------------------------------------------------------------



 



become or be adjudicated insolvent and/or bankrupt, or a receiver or trustee
shall be appointed for either party or its property or a petition for
reorganization or arrangement under any bankruptcy or insolvency Law shall be
approved, or either party shall file a voluntary petition in bankruptcy or shall
consent to the appointment of a receiver or trustee (in each such case, the
“Defaulting Party”); then any non-Defaulting Party shall have the right, at its
sole discretion, (i) in the case of a default under clause (c), to terminate
immediately the applicable Service(s) and/or this Agreement and its
participation with the Defaulting Party under this Agreement; and (ii) in the
case of a default under clause (a) or (b), to terminate the applicable
Service(s) and/or this Agreement and its participation with the Defaulting Party
under this Agreement if the Defaulting Party has failed to (x) cure the default,
within 30 days after receiving written notice of such default, or if the default
(except for defaults as a result of failure to make payment) is such that it
will take more than 30 days to cure, within an extended time period which shall
be not longer than what is reasonably necessary to effect performance or
compliance or (y) take substantial steps towards and diligently pursue the
curing of the default.
     Section 4.03 Termination by the Company. This Agreement may be terminated
with respect to all Services by the Company prior to the end of the Term upon
the expiration of the longer of (a) thirty (30) days’ prior written notice to
Harris or (b) the longest notice period applicable to any Service that has not
been terminated or expired in accordance with this Agreement at the time of such
termination. Any particular Service may be separately terminated by the Company
upon the expiration of the longer of (a) thirty (30) days’ prior written notice
to Harris or (b) the required prior written notice to Harris as specified for
such Service on Schedule I.
     Section 4.04 Effect of Termination. Upon expiration or termination of this
Agreement or of any Service provided hereunder, all rights and obligations of
the parties shall cease under the Agreement with respect to all Services (in the
case of a termination of the Agreement) or with respect to such Service (in the
case of a termination of a particular Service), except as provided in
Section 4.05 and except that the Company shall pay to Harris within thirty
(30) calendar days of the expiration or termination of this Agreement or any
Service, as the case may be, all amounts that are or that will become due and
payable as a result of the provision of the Services pursuant to this Agreement
in the manner set forth in Article 2. Upon notice of termination of this
Agreement in accordance with its terms with respect to any Service for any
reason or, in the event of expiration, for a reasonable period time prior to
such expiration, Harris will reasonably cooperate, at the Company’s expense, in
order to minimize the disruption to the business of both parties and to effect
an orderly transition and transfer of the responsibility for such Service(s) to
the Company or to a third party designated by the Company, including the
migration of the data described in Section 5.05 to the Company or its third
party designee. Upon termination or expiration of this Agreement or any Service,
as the case may be, each party, at the request of the other, shall return or
destroy, at the option of the party in possession of such Confidential
Information (as defined herein), all Confidential Information in its possession
or control which belongs to the other party or any other information that
contains or comprises the other party’s information and to which the returning
party does not retain rights hereunder (except one copy of which may be retained
in such files for archival purposes). Notwithstanding anything to the contrary
contained in this Agreement, upon expiration or termination of this Agreement,
the Company shall no longer have any access to Harris’ information, data,
systems and other assets that are not Contributed Assets. If requested by the
other party, an appropriate

-9-



--------------------------------------------------------------------------------



 



officer of the party in possession of such information returned or destroyed
pursuant to this paragraph will certify to the other party that all such
information has been so delivered or destroyed.
     Section 4.05 Survival. Notwithstanding anything in this Agreement to the
contrary, (a) Article 2, Article 3, Section 4.04, Section 4.05, Article 5 and
Article 6 shall survive the expiration or termination of this Agreement; and (b)
the termination or expiration of this Agreement shall not act as a waiver of any
breach of this Agreement and shall not act as a release of either party for any
liability or obligation incurred under this Agreement through the effective date
of the termination or expiration; provided, however, that neither party shall be
liable for damages of any sort resulting solely from terminating this Agreement
in accordance with its terms.
ARTICLE V
CONFIDENTIALITY; OWNERSHIP OF DATA
     Section 5.01 Definitions of Confidential Information, Disclosing Party and
Recipient. “Confidential Information” shall mean any information of a party (the
“Disclosing Party”) or its customers designated as confidential and received or
obtained by the other party (the “Recipient”) as a result of the exercise of the
Recipient’s rights or the performance of the Recipient’s obligations under this
Agreement, and includes, without limitation, any business, marketing, technical
and scientific information, trade secrets, processes, designs, data, formulae,
plans, prototypes, software, source code, customer information and lists,
research, business opportunities, agreements and other information related to or
arising from the Services and which may be in any form or medium; provided, that
any such information disclosed in non-written form shall be reduced to writing
within thirty (30) days of its disclosure to the Recipient. In addition to the
foregoing, Harris agrees that any information relating primarily to the
operations or affairs of the MCD Business as such business is conducted by the
Company following the Closing that is disclosed by the Company to Harris in the
course of performing Services under this Agreement and that is or should be
reasonably understood to be confidential or proprietary to the Company shall be
“Confidential Information” of the Company under this Agreement, regardless of
whether such information is designated as confidential or reduced to writing.
Notwithstanding the foregoing, “Confidential Information” shall not include any
information that (a) becomes generally available other than as a result of a
breach of the provisions of this Article 5; (b) was received or becomes
available on a nonconfidential basis to the Recipient from a source, other than
the Disclosing Party or its customers, that to the Recipient’s knowledge is not
or was not bound to hold such information confidential, (c) was acquired or
developed independently by the Recipient without the use of the Disclosing
Party’s Confidential Information and without violating this Article 5 or any
other confidentiality agreement with the Disclosing Party; or (d) is approved in
writing for release or disclosure to the public by the Disclosing Party.
     Section 5.02 Use and Disclosure Limitations. Except pursuant to Section
5.03, unless instructed otherwise by the Disclosing Party in writing, any
Confidential Information received or obtained by the Recipient as a result of
the exercise of its rights or the performance of its obligations under this
Agreement shall be kept in confidence and not be used for any purpose other than
to provide or receive, as the case may be, the Services under this Agreement or

-10-



--------------------------------------------------------------------------------



 



otherwise as required for the Recipient to perform its obligations under this
Agreement and shall only be disclosed to others if the Recipient reasonably
believes such disclosure is necessary or appropriate in the course of providing
or receiving, as the case may be, such Services and only under obligations of
confidence. The Recipient shall treat the Confidential Information of the
Disclosing Party in the same manner as the Recipient treats and holds its own
confidential information of a similar nature (in the case of Harris, such manner
shall be determined only with respect to the commercial segment(s) of Harris’
businesses), but in no case with less than a commercially reasonable standard of
care.
     Section 5.03 Disclosure Required by Law. In the event that disclosure of
Confidential Information is compelled by judicial or administrative process or
required by operation of Law, the Recipient will (a) if permitted by such
process or Law, provide prompt written notice to the Disclosing Party and, at
the Disclosing Party’s cost and expense, assist the Disclosing Party in seeking
a protective order or other similar remedy; (b) furnish only that portion of the
Confidential Information that is, on the advice of its legal counsel, required
to be disclosed pursuant to such process or Law; and (c) exercise reasonable
efforts in good faith to ensure that confidential treatment is accorded to such
disclosed Confidential Information.
     Section 5.04 Relief. The Recipient agrees that unauthorized disclosure or
use of the Confidential Information may cause irreparable harm and result in
significant commercial damage to the Disclosing Party. The parties agree that
the Disclosing Party shall be entitled to seek equitable relief, including
injunction and specific performance, in the event of any breach of the covenants
regarding Confidential Information, in addition to all other remedies available
at law and in equity.
     Section 5.05 Other Related Matters. With respect to any Service, the
Company agrees that (i) all software, hardware or data store, procedures and
materials provided to the Company by or on behalf of Harris in connection with
such Service are solely for the use of the Company solely for purposes of using
such Services during the Term (provided that benefits received by third parties
in the ordinary course of business conducted with the Company shall not be
subject to this Section 5.05); (ii) title to any software, hardware or data
store or any other intellectual property or proprietary right of any kind used
in performing such Service shall, as between the Company and Harris, remain in
Harris; (iii) the Company shall not copy, modify, reverse engineer, decompile,
distribute or in any way alter or make derivative works of any software,
hardware or data store used in performing such Service without Harris’ prior
written consent; and (iv) the Company shall comply with any and all usage
guidelines pertaining to any Service and provided by or on behalf of Harris,
including without limitation, any and all usage guidelines pertaining to
software, data, or other intellectual property or proprietary rights.
Notwithstanding the foregoing, any assets acquired or purchased by the Company
for its own account, shall not be subject to this Section 5.05. Except as
expressly set forth in this Agreement, nothing in this Agreement or in the
performance or use of the Services under this Agreement shall be deemed to
transfer, assign or otherwise convey any rights, title or interests in or to any
intellectual property or proprietary rights of one party to the other party.
Nothing in this Article 5 shall be construed as obligating any party hereto to
disclose its Confidential Information to any other party or person, or as
granting to or conferring on any other party or person, expressly or by
implication, any rights or license to the first party’s Confidential
Information; provided that the parties acknowledge that, in order to perform the
Services, Harris shall have custody of and usage of

-11-



--------------------------------------------------------------------------------



 



certain of the Company’s Confidential Information and the Company hereby grants
to Harris the right to do so in accordance with this Agreement. Harris agrees
that all right, title and interest in and to all records, data, files, input
materials, reports, forms and other data received, computed, used and/or stored
pursuant to this Agreement which relate to the MCD Business as conducted by the
Company after the Effective Date are the exclusive property of the Company.
ARTICLE VI
GENERAL PROVISIONS
     Section 6.01 Governing Law and Venue; Waiver of Jury Trial.
          (a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF. The parties hereby irrevocably submit to the jurisdiction of the courts
of the State of Delaware and the Federal courts of the United States of America
located in the State of Delaware solely in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue thereof may
not be appropriate or that this Agreement or any such document may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such a Delaware State or Federal court. The parties hereby consent to and
grant any such court jurisdiction over the person of such parties and, to the
extent permitted by Law, over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 6.06 or in such other manner as may
be permitted by Law shall be valid and sufficient service thereof.
          (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.01.

-12-



--------------------------------------------------------------------------------



 



     Section 6.02 Severability. If any provision of this Agreement shall be held
to be illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. If necessary to effect the intent of
the parties, the parties will negotiate in good faith to amend this Agreement to
replace the unenforceable language with enforceable language which as closely as
possible reflects such intent.
     Section 6.03 Amendment; Waiver. Unless otherwise expressly provided herein,
this Agreement may be amended or any performance, term or condition waived in
whole or in part only by a writing signed by persons authorized to so bind each
party (in the case of an amendment) or the waiving party (in the case of a
waiver). No failure or delay by any party to take any action with respect to a
breach by another party of this Agreement or a default by another party
hereunder shall constitute a waiver of the former party’s right to enforce any
provision of this Agreement or to take action with respect to such breach or
default or any subsequent breach or default. Waiver by any party of any breach
or failure to comply with any provision of this Agreement by another party shall
not be construed as, or constitute, a continuing wavier of such provisions, or a
waiver of any other breach of or failure to comply with any other provisions of
this Agreement.
     Section 6.04 Assignment.
          (a) Except as provided in Section 6.04(b), no party may assign this
Agreement or any rights, benefits, obligations or remedies hereunder without the
prior written consent of the other party hereto, except that no such consent
shall be required for a transfer by operation of Law in connection with a merger
or consolidation of such party. Any attempt so to assign or to delegate any of
the foregoing without such consent shall be void and of no effect. This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
and against the parties hereto and their respective successors and permitted
assigns.
          (b) Notwithstanding the limitation in Section 6.04(a), Harris may
subcontract any function or Service to be performed by Harris under this
Agreement to a third party service provider, to the extent that Harris is also
using such third party service provider to perform such subcontracted function
or Service for Harris or for any of Harris’ Affiliates; provided, however, that
such subcontracting shall not relieve Harris from any of its obligations to the
Company under this Agreement; and provided, further, that upon the Company’s
written request and without prejudice to the Company’s direct rights against any
such third party service provider, Harris shall use commercially reasonable
efforts to pursue any warranty or indemnity under any agreement Harris may have
with such a third party service provider on the Company’s behalf and at the
Company’s request with respect to any Service provided to the Company by such
third party service provider and the Company shall reimburse Harris for all
reasonable out-of-pocket costs incurred by Harris in connection with pursuing
any such warranty or indemnity.
     Section 6.05 No Third-Party Beneficiaries. Except for the indemnification
rights under Article 3 of this Agreement, this Agreement is intended to be for
the sole and exclusive benefit of the parties hereto and their respective
successors and permitted assigns. Nothing contained in this Agreement is
intended or shall be construed to give any other Person any legal or equitable
right, remedy, or claim under or in respect to this Agreement or any provision
herein contained.

-13-



--------------------------------------------------------------------------------



 



     Section 6.06 Notices. Any notice, request, instruction or other document to
be given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail or by overnight courier,
postage prepaid, or by facsimile:
if to Harris:
Harris Corporation
1025 West NASA Blvd.
Melbourne, FL 32919
Attn: Scott T. Mikuen
fax: (321) 727-9222
if to the Company:

Harris Stratex Networks, Inc.
Research Triangle Park
637 Davis Drive
Morrisville, NC 27560
Attn: General Counsel
fax: (919) 767-3233
or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party upon actual receipt, if delivered personally; three (3) Business Days
after deposit in the mail, if sent by registered or certified mail; upon
confirmation of successful transmission if sent by facsimile (provided that if
given by facsimile such notice, request, instruction or other document shall be
followed up within one (1) Business Day by dispatch pursuant to one of the other
methods described herein); or on the next Business Day after deposit with a
nationally-recognized overnight courier, if sent by nationally-recognized
overnight courier.
     Section 6.07 Entire Agreement; Controlling Provisions. This Agreement and
any Schedules and Exhibits attached hereto constitute the entire agreement
between the parties relating to the subject matter hereof and thereof and any
and all prior arrangements, representations, promises, understandings and
conditions in connection with said matters and any representations, promises or
conditions not expressly incorporated herein or therein or expressly made a part
hereof or thereof shall not be binding upon any party. If there is any conflict
or

-14-



--------------------------------------------------------------------------------



 



inconsistency between the terms and conditions set forth in the main body of
this Agreement and any of the Exhibits to this Agreement, the provisions of the
Exhibits shall control with respect to the rights and obligations of the parties
regarding the Services. If there is any conflict or inconsistency between the
terms and conditions of this Agreement and the Formation Agreement, the
provisions of this Agreement shall control solely with respect to the rights and
obligations of the parties regarding the Services.
     Section 6.08 Headings. The headings in this Agreement are included for
convenience of reference only and shall not in any way limit or otherwise affect
the meaning or interpretation of this Agreement.
     Section 6.09 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same instrument.
     Section 6.10 Construction. The table of contents and headings herein are
for convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
The parties and their respective counsel have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. The following provisions shall be applied wherever
appropriate herein: (a) “herein,” “hereby,” “hereunder,” “hereof” and other
equivalent words shall refer to this Agreement as an entirety and not solely to
the particular portion of this Agreement in which any such word is used; (b) all
definitions set forth herein shall be deemed applicable whether the words
defined are used herein in the singular or the plural; (c) wherever used herein,
any pronoun or pronouns shall be deemed to include both the singular and plural
and to cover all genders; (d) all accounting terms not specifically defined
herein shall be construed in accordance with GAAP; (e) any references herein to
a particular Section, Article, Exhibit or Schedule means a Section or Article
of, or an Exhibit or Schedule to, this Agreement unless another agreement is
specified; and (f) the Exhibits and Schedules attached hereto are incorporated
herein by reference and shall be considered part of this Agreement.
     Section 6.11 Management of Enforcement by the Company. Harris agrees that a
majority of the Class A Directors (as defined in the Investor Agreement) shall
have the sole and exclusive right to exercise and enforce any rights under this
Agreement which the Company or any of its Subsidiaries are entitled to enforce
against Harris after the Closing. In addition, any amendment to or waiver of the
terms of this Agreement by the Company in accordance with Section 6.03 shall
require the approval of a majority of the Class A Directors.
     Section 6.12 Effectiveness. This Agreement shall become effective only when
one or more counterparts shall have been signed by each party and delivered to
each other party.
     Section 6.13 Fees. In any action or proceeding related to or arising out of
the enforcement of, or defense against, any provision of this Agreement, the
non-prevailing party in such action or proceeding shall pay, and the prevailing
party shall be entitled to, all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the prevailing party incurred in
connection with such action or proceeding.

-15-



--------------------------------------------------------------------------------



 



     Section 6.14 Force Majeure. Neither party hereto shall be liable in any
matter for failure or delay of performance of all or part of this Agreement
(other than payment obligations), directly or indirectly, owing to any acts of
God; acts, orders, restrictions or interventions of any civil, military or
government authority; wars (declared or undeclared); hostilities; invasions;
revolutions; rebellions; insurrections; terrorist acts; sabotages; embargoes;
epidemics; strikes or other labor disturbances; civil disturbances; riots;
fires; floods; storms; explosions; earthquakes; nuclear accidents; power or
other utility failures; disruptions or other failures in internet and/or other
telecommunication lines, networks and backbones; delay in transportation; loss
or destruction of property; changes in Laws, or any other causes or
circumstances, in each case to the extent beyond the reasonable control of such
party (each, a “Force Majeure Event”). Upon the occurrence of a Force Majeure
Event, the party whose performance is prevented or delayed shall provide written
notice to the other party, and the parties shall promptly confer, in good faith,
on what action may be taken to minimize the impact, on both parties, of such
Force Majeure Event.
     Section 6.15 Compliance with Law. Each party shall comply with applicable
requirements of Law applicable to its activities in connection with this
Agreement (including, without limitation, import and export control).
     Section 6.16 No Set-Off. The obligations of the parties under this
Agreement shall not be subject to set-off for non-performance or any monetary or
non-monetary claim by any party or any of their respective Affiliates under any
other agreement between the parties or any of their respective Affiliates.
     Section 6.17 Future Litigation and Other Proceedings. In the event that the
Company (or any of its officers or directors) or Harris (or any of its officers
or directors) at any time after the date hereof initiates or becomes subject to
any litigation or other proceedings before any governmental authority or
arbitration panel with respect to which the parties have no prior agreements (as
to indemnification or otherwise), the party (and its officers and directors)
that has not initiated and is not subject to such litigation or other
proceedings shall comply, at the other party’s expense, with any reasonable
requests by the other party for assistance in connection with such litigation or
other proceedings (including by way of provision of information and making
available of employees as witnesses). In the event that the Company (or any of
its officers or directors) and Harris (or any of its officers or directors) at
any time after the date hereof initiate or become subject to any litigation or
other proceedings before any governmental authority or arbitration panel with
respect to which the parties have no prior agreements (as to indemnification or
otherwise), each party (and its officers and directors) shall, at its own
expense, coordinate its strategies and actions with respect to such litigation
or other proceedings to the extent such coordination would not be detrimental to
its interests and shall comply, at the expense of the requesting party, with any
reasonable requests of the requesting party for assistance in connection
therewith (including by way of provision of information and making available of
employees as witnesses).

-16-



--------------------------------------------------------------------------------



 



     Section 6.18 Facilities and Systems Security. If either party or its
personnel will be given access to the other party’s facilities, premises,
equipment or systems, such party will comply with all such other party’s written
security policies, procedures and requirements made available by each party to
the other, and will not tamper with, compromise, or circumvent any security or
audit measures employed by such other party. Each party shall use its reasonable
best efforts to ensure that only those of its personnel who are specifically
authorized to have access to the facilities, premises, equipment or systems of
the other party gain such access, and to prevent unauthorized access, use,
destruction, alteration or loss in connection with such access.
[Signature pages Follow]

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
respective representatives to execute this Agreement as of the Effective Date
first set forth above.

            HARRIS CORPORATION
      By:   /s/ R. Kent Buchanan         Name:   R. Kent Buchanan       
Title:   Vice President, Corporate Technology and Development        HARRIS
STRATEX NETWORKS, INC.
      By:   /s/ Guy M. Campbell         Name:   Guy M. Campbell        Title:  
Chief Executive Officer and President     

[Signature Page to the Transition Service Agreement]

-18-



--------------------------------------------------------------------------------



 



SCHEDULE I

Services
[omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT A

WIRE TRANSFER INSTRUCTIONS
[omitted]

 